Exhibit 10.1

 

FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT

 

                This First Amendment to Stock Purchase Agreement (this
“Amendment”), is made as of July 31, 2003 by and between HBC Puerto Rico, Inc.,
a Puerto Rico corporation (“Buyer”), and Fundación Angel Ramos, Inc., a Puerto
Rico corporation (“Seller”).

 

                WHEREAS, Seller and Hispanic Broadcasting Corporation (“HBC”)
are parties to that certain Stock Purchase Agreement, dated as of February 13,
2003 (the “Agreement”).

 

                WHEREAS, pursuant to an Assignment and Assumption Agreement
entered into as of July 30, 2003, HBC has assigned all of its rights, title, and
interest in and to the Agreement toBuyer.

 

                WHEREAS, Buyer and Seller now desire to make certain
modifications to the Agreement, including, among other matters, amending the
environmental indemnification language and adding additional representations and
warranties.

 

                WHEREAS, all capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Agreement.

 

                NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, the parties hereto agree as follows:

 

                1.  Under Section 1, the definitions of “Environmental Claim”
and Environmental Laws” are amended to read as follows:

 

“Environmental Claim” —shall mean any and all administrative, regulatory or
judicial actions, suits, proceedings, executory decrees, judgments, demands,
demand letters, orders, directives, claims (including claims involving liability
in tort), liens or notices of noncompliance or violation relating to any
Environmental Law or Governmental Authorization issued under any such
Environmental Law, or arising from the presence or release into the environment
of Hazardous Materials including, without limitation, Environmental Claims by
any governmental or regulatory authority or by any third party for enforcement,
cleanup, removal, response, remedial or other actions or damages, contribution,
indemnification, cost recovery, compensation or injunctive relief pursuant to
any Environmental Law.

 

                “Environmental Laws” —shall mean all federal, Commonwealth,
state, and local laws, statutes, ordinances, guidance, rules now or hereafter in
effect, and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment relating to the regulation and protection of human health,
safety, land uses, the environment and natural resources, without limitation,
laws and regulations relating to emissions, discharges, releases or threatened
releases of Hazardous

 

--------------------------------------------------------------------------------


 

Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous
Materials.  Environmental Laws include but are not limited to the Communications
Act, as amended and as applicable; the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended (“CERCLA”); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (“FIFRA”); the Resource
Conservation and Recovery Act, as amended (“RCRA”); the Toxic Substances Control
Act, as amended (“TSCA”); the Clean Air Act, as amended (“CAA); the Federal
Water Pollution Control Act, as amended (“FWPCA”); the Oil Pollution Act of
1990, as amended (“OPA”); the Fish and Wildlife Coordination Act, as amended
(“FWCA”); the Endangered Species Act, as amended (“ESA”); the Wild & Scenic
Rivers Act, as amended (“WSRA”); the Rivers and Harbors Act of 1899, as amended
(“1899 Rivers Act”); the Water Resources Research Act of 1984, as amended
(“WRRA”); the Occupational Safety and Health Act, as amended (“OSHA”); and the
Safe Drinking Water Act, as amended (“SDWA”); and their state and local
counterparts or equivalents, including the Puerto Rico Public Policy
Environmental Act, as amended, and the regulations promulgated thereunder.

 

                2.  A new Section 2.4(a)(iii) and 2.4(a)(iv) shall be added to
read as follows:

 

                (iii)          $15,000 by wire transfer of immediately available
funds to an account designated by Buyer as reimbursement for the anticipated
costs of asbestos remediation at the Cataño, Ponce, and Aguas Buenas properties.

 

                (iv)          $15,169.50 by wire transfer of immediately
available funds to an account designated by Buyer as reimbursement for technical
and legal expenses incurred by Buyer in connection with various unexpected
issues under the Environmental Laws that arose subsequent to the execution of
the Agreement.

 

                3.  The Escrow Agreement, attached as Part 2.5(b) of the
Disclosure Schedule, is hereby amended and replaced in its entirety with the
form of escrow agreement attached as Exhibit “A” to this Amendment.

 

                4.  Section 3.19 shall be amended to read as follows:

 

                3.19         Compliance with Laws.  Except as set forth as
described in Part 3.19 of the Disclosure Schedule, the Company is not in
violation of any Legal Requirement,  applicable to its business, properties or
assets in a manner which might result in any material adverse effect in the
business, operations, properties, assets or  financial condition of the Company.

 

                5.  A new Section 3.30 shall be added to read as follows:

 

 

2

--------------------------------------------------------------------------------


 

                3.30         Cataño PCBs.  Notwithstanding the representations
in Section 3.23, Buyer and Seller acknowledge that prior to the execution of
this Agreement, certain equipment (including but not limited to capacitors and
transformers) located at the Cataño Facilities contained PCBs.  Seller hereby
represents to Buyer that PCBs are no longer present at or on the Cataño
Facilities, and that any and all prior-existing PCBs were properly used, managed
and disposed of in accordance with all applicable Environmental Laws.  Seller
further represents to Buyer that no Environmental Claim of any kind will result
from the PCBs that were used or managed in the past at the Cataño Facilities.

 

                6.  Section 9.8 shall be amended to read as follows:

 

9.8           Environmental Compliance.  By no later than 120 days after the
Closing Date, Seller will cause the Company to bring all environmental matters
set forth on Part 3.23 of the Disclosure Schedule (including Governmental
Authorizations) into full and complete compliance with the Environmental Laws;
provided that Seller shall not be required to remediate the asbestos from the
Cataño, Ponce, and Aguas Buenas Facilities.  In addition, Seller, or its
designee, shall update Buyer, or its designee, every two weeks and prior to any
material environmental permit filing, on the status of Seller’s progress
pursuant to this Section 9.8.

 

 

                7.  Section 12.1 shall be amended to read as follows:

 

                12.1         Survival after the Closing.  All representations,
warranties, covenants, and obligations in this Agreement, the Disclosure
Schedule, and other documents delivered pursuant to this Agreement will survive
the Closing for a period of 18 months after the Closing, except the
representations and warranties contained in Section 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.8, 3.12(a), the last sentence in Section 3.15(a), 3.30, 4.1, 4.2 and 4.3,
which shall survive indefinitely, and the representations contained in Section
3.11 and 3.23, which shall survive for a period of 6 years.

 

                8.  Section 12.2 shall be amended to include new Sections
12.2(g) and 12.2(h), which shall read as follows:

 

                (g)           any Environmental Claim against the Company
arising out of or relating to:  (1) the ownership, operation or condition at any
time on or prior to the Closing of  Facilities or any other properties and
assets (whether real, personal or mixed and whether tangible or intangible) in
which the Company has or had an interest; (2) any Hazardous Materials that were
present on the Facilities or such other properties and assets at any time on or
prior to the Closing; or (3) any Hazardous Materials, wherever located, that
were, or were allegedly, generated, transported, stored, treated, released or
otherwise handled by the Company, or by

 

3

--------------------------------------------------------------------------------


 

any other person for whose conduct it is or may be responsible pursuant to
applicable Environmental Laws, at any time on or prior to the Closing.

 

                (h)           any action (corrective or otherwise) by the
Company to remedy any noncompliance with any Environmental Law, with respect to
the assets or the operations of the Company that accrued prior to the Closing
Date.

 

                9.  After 12.2(h), a new paragraph shall be added to read as
follows:

 

                The right to indemnification, payment of Damages (as defined
hereinafter) or other remedies based on such representations, warranties,
covenants, and obligations will not be affected by an investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement as
amended or the Closing, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation. 
Also, the waiver of any condition based on the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, payment of Damages, or
other remedy based on such representations, warranties, covenants, and
obligations.

 

                10.  Section 12.4 shall be amended to read as follows:

 

                (a)           If the Closing occurs, Seller will have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, or covenant or obligation to be performed and complied with prior
to the Closing Date, other than those in Sections 3.1, 3.2, 3.3, 3.4, 3.5, 3.6,
3.8, 3.12(a), the last sentence of Section 3.15(a), and 3.11 unless on or before
eighteen (18) months after the Closing, Buyer notifies Seller of a claim
specifying the factual basis of that claim in reasonable detail to the extent
then known by Buyer.  A claim with respect to Sections 3.1, 3.2, 3.3, 3.4, 3.5,
3.6, 3.8, 3.12(a), the last sentence of 3.15(a), and 3.30, shall have no time
limitation.  In the case of the representations and warranties, covenants, or
obligations contained in Sections 3.11, 3.23, 12.2(g), and 12.2(h), the claim
must be made on or before 6 years after the Closing Date.

 

                11.  Except as expressly modified hereby, all other terms and
conditions of the Agreement shall remain in full force and effect in accordance
with its terms.

                12.  This Amendment may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.

 

 

[The remainder of this page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, each of the parties hereto
has caused this First Amendment to the Stock Purchase Agreement to be executed
as of the date first written above.

 

 

FUNDACIÓN ANGEL RAMOS, INC.

 

 

 

 

By:

/s/ Argentina S. Hills

 

 

Argentina S. Hills

 

 

President

 

 

 

 

HBC PUERTO RICO, INC.

 

 

 

 

By:

/s/ Timothy P. Ward

 

 

Timothy P. Ward

 

 

Vice President and Treasurer

 

5

--------------------------------------------------------------------------------